DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 21 are pending, claims 4 and 5 have been withdrawn from consideration, and claims 1-3, 6-10, and 21 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (U.S. 2010/0324373) in view of Kesten et al. (U.S. 2014/0275785) and Kunick et al. (U.S. 5,523,181).
With respect to claim 1, Lei et al. teaches an endoscope comprising:

However, Lei et al. is silent with respect to an imaging means.  Lei et al. further does not teach an optical correction apparatus for correcting the aberration of the non-spherical window component.
With respect to claim 1, Kesten et al. teaches an endoscope comprising:
a non-spherical window component (24) made of a transparent material at a distal end of the endoscope, wherein the non-spherical window component is not rotationally symmetric in relation to a direction of view of the endoscope (FIG. 4), the direction of view of the endoscope defining a range of view (FIG. 3).
With respect to claim 1, Kunick et al. teaches an optical sensor device comprising:
a non-spherical window component (60), wherein the non-spherical window component is not rotationally symmetric in relation to a direction of view of the sensor, and wherein the non-spherical window component has the form of a section of a circular cylinder barrel (conformal window has a generally cylindrical shape, 2:19-21); and
an optical correction apparatus (30) for correcting the aberration of the non-spherical window component (8:27-31), wherein the correction apparatus comprises a cylinder lens (34) and a second correction lens (38) movable relative to the cylinder lens (7:37-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the imaging means of Kesten et al. with the endoscope of Lei et al. in order to provide up to 180º range of view (FIG. 3 of Kesten et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope of Lei et al. to utilize an optical 
With respect to claim 2, Kesten et al. teaches the direction of view is variable (α, FIG. 2), wherein each direction of view defines a field of view associated therewith, and wherein the range of view of the endoscope encompasses each fields of view associated with all directions of view (FIG. 3).
With respect to claim 3, Kesten teaches a swivelable optical apparatus (50) for adjusting the direction of view of the endoscope.
With respect to claim 6, Kesten et al. teaches an eyepiece at the proximal end of the endoscope (20).
With respect to claim 7, Kunick et al. teaches the second correction lens is moveable relative to the cylinder lens in a direction parallel to an optical axis of the cylinder lens (7:37-45).
With respect to claim 8, Kunick et al. teaches the second correction lens is a cylinder lens (38).
With respect to claim 10, Kunick et al. teaches the correction apparatus has a first corrective effect on an aberration of the non-spherical window component when the second correction lens is in a first position relative to the cylinder lens; wherein the correction apparatus has a second corrective effect on the aberration of the non-spherical window component when the second correction lens is in a second position relative to the cylinder lens; and wherein the first position is different than the second position, and the first corrective effect is different than the second corrective effect (FIG. 5, 10).
With respect to claim 21, Kesten et al. teaches a relay lens system, comprising at least two optical elements (56, 54) separated by a first distance, for transmitting an image from the distal end to the proximal end of the endoscope.
With respect to claim 21, Kunick et al. teaches the correction apparatus is placed proximally of a lens system (FIG. 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (U.S. 2010/0324373) in view of Kesten et al. (U.S. 2014/0275785) and Kunick et al. (U.S. 5,523,181) as applied to claim 1 above and further in view of Noda et al. (U.S. 2005/0018134).
Kesten et al. in view of Kunick et al. teaches an endoscope as set forth above.  However, Kesten et al  in view of Kunick et al. does not teach the cylinder lens is positionally fixed relative to the non-spherical window component.
With respect to claim 9, Noda et al. teaches an observation optical system wherein the cylinder lens (61b) is positionally fixed relative to the window component (FIG. 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have the cylindrical lens be positionally fixed with respect to the non-spherical window component in order to simplify construction by reducing the degrees of freedom of the optical correction apparatus.

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Kunick et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re OetikerKunick et al. is reasonably pertinent to the particular problem with which applicant was concerned: compensating for optical aberrations created by a cylindrical window.
In response to Applicant’s argument that in the case of the present invention as well as Kesten the primary imaging and focusing optics are all stationary relative to the swing prism, and it is the prism that directs the light to the imaging optics, which requires a solution different from that suggested by Kunick, this is not persuasive.  Kunick et al. teaches the solution to the problem of astigmatism caused by varying the elevation angle of an imaging system with respect to a cylindrical window is to vary the distance between two cylindrical lenses 34 and 36.  Applicant has not provided any specific arguments as to how this teaching differs from the current invention. 
In response to applicant's argument that the correction of Kunick would not function as envisioned by Kunick in the endoscopic system of Kesten, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Kesten teaches an endoscope with a cylindrical window.  Kunick teaches that it was known at the time of effective filing date to correct for astigmatism caused by varying the elevation angle or viewing angle of an imaging system with respect to a cylindrical window by varying the distance between two cylindrical lenses 34 and 36.
In response to Applicant’s argument that the combination of Kesten and Kunick would not be operable as envisioned by either, this is not persuasive.  As set forth in MPEP 716.01(c) II., “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that 
In response to Applicant’s argument that there is no motive to combine, nor reason to combine the aircraft-borne optical system of Kunick into the confined spaces required in the endoscope of Kesten, Examiner respectfully disagrees.  As set forth above it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope of Lei et al. to utilize an optical correction apparatus such as that taught by Kunick et al. in order to provide a means of correcting for coma and astigmatism that are associated with cylindrical windows (1:52-53 of Kunick et al.).  Further Applicant’s argument about the relative sizes of the two systems is unpersuasive at least because Applicant has provided no evidence as to the size of the Kunick system.
Applicant’s arguments with respect to the window shape of Kesten are moot in light of the new grounds for rejection above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the present invention seeks primarily to overcome specific problems associated with operating the endoscope in media of differing refractive index) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s argument that Kunick teaches away from any combination with Kesten, this is not persuasive.  MPEP 2145 X. D. 1 states, “"the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  Applicant has provided no specific arguments or evidence from the reference that Kunick criticizes, discredits, or otherwise discourages the solution claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the disclosure at paragraph 0065 discusses the particular benefits of the embodiment of claim 21) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795